Citation Nr: 1243222	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-20 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than June 9, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent for PTSD


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran had active service from June 1963 to June 1967, including service in the Republic of Vietnam.  His decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted entitlement to service connection for post traumatic stress disorder (PTSD) and assigned a 30 percent evaluation effective June 9, 2008.  In December 2009, the Veteran filed notices of disagreement with respect to the initial evaluation and the effective date assigned.  The RO issued a statement of the case in March 2010, and the Veteran submitted his substantive appeal in April 2010.  

In his substantive appeal, the Veteran requested the opportunity to testify at videoconference hearing before a Veterans Law Judge.  The hearing was scheduled for October 2012.  The Veteran, however, did not report for this hearing.  As such, the Board finds that the Veteran has withdrawn his request to testify.  38 C.F.R. § 20.704.

The increased rating claim at issue here remains in controversy because the evaluation assigned is less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

The issue of entitlement to a higher initial evaluation for service-connected PTSD is  addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  A January 2006 RO decision denied the Veteran's claim for service connection for PTSD on the basis that there was no medical evidence to support his claim; the Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal, and the decision became final.

2.  On June 9, 2008, the Veteran filed a request to reopen the previously denied claim for service connection for PTSD and, upon review of additional probative evidence, the RO granted service connection and assigned an effective date of June 9, 2008.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 9, 2008, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.158, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

As to the appeal of the effective date assigned following the grant of service connection for PTSD, in cases, as here, where the claim arose in another context - namely, the Veteran trying to establish his entitlement to service connection, and this claim since has been granted, the claim as it arose in that initial context has been substantiated.  So additional VCAA notice is not required because the intended purpose of the notice has been served.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); and Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA's General Counsel similarly held that no additional VCAA notice is required in this circumstance, for a downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claims, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued a SOC in March 2010 addressing the downstream effective-date claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than June 9, 2008, for the increased rating, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development of the downstream effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  Moreover, as will be explained, resolution of this claim ultimately turns on when he filed this claim, so an examination and opinion (even one in retrospect) are not needed to fairly decide this claim.  38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85 (2009).


II. Factual Background and Legal Analysis

In statements in support of his claim, the Veteran has argued that September 2005, when he initially applied for service connection, is the more appropriate date for his award of service connection for PTSD.  

The record reflects that Veteran originally filed a claim for service connection for PTSD in September 2005.  The claim was denied in a January 2006 rating decision.  The Veteran was notified in writing of the denial and his appellate rights, but did not appeal, and the decision became final.  The RO in January 2006 denied the claim, finding that the Veteran had not been diagnosed with PTSD.

The Veteran has not alleged clear and unmistakable error (CUE) in the January 2006 decision, certainly not with the required degree of specificity in his pleadings to constitute a valid claim.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992); Eddy v. Brown, 9 Vet. App. 52, 54 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  The Board sees no error in that decision either.  The Veteran was afforded a December 2005 VA examination in conjunction with that claim, and the examiner did not find the criteria for PTSD were met.  In the absence of a successful collateral attack of that earlier January 2006 RO decision on the basis of CUE, there are no grounds for a free-standing earlier effective date claim concerning matters addressed in that earlier, final and binding, rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Veteran did not file to reopen his claim for service connection prior to June 9, 2008.  During the intervening period between the initial denial of his claim in January 2006 and receipt of his petition to reopen this claim on June 9, 2008, there was no formal or informal claim for VA compensation benefits for his PTSD.  

On June 9, 2008, the RO received the Veteran's request to reopen his previously denied claim of service connection for PTSD. The Veteran submitted additional evidence to corroborate his claim.  The Veteran was also provided with an additional VA examination that diagnosed PTSD and opined that this condition was the result of combat experience in Vietnam.  Upon review of this additional evidence, the claim was reopened and granted by the RO in an August 2009 rating decision.  An effective date of June 9, 2008 was assigned for the grant of service connection.

The grant of service connection was not based on a liberalizing law and the Veteran did not file a claim for service connection within one year of his separation from service.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. §§ 3.114, 3.400 (2012).

In view of the foregoing, the Board concludes that there is no basis upon which to establish an effective date for service connection for PTSD any earlier than that which has been currently assigned, i.e., June 9, 2008.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board finds that the preponderance of the evidence is against an effective date for service connection for PTSD, prior to June 9, 2008.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An effective date earlier than June 9, 2008, for the grant of service connection for PTSD is denied. 


REMAND

With respect to the Veteran's claim for a higher evaluation for PTSD, the Board notes that the Veteran's representative submitted a statement dated in November 2012 outlining why the Veteran's service-connected PTSD warrants a higher evaluation.  This includes lay statements submitted by members of the Veteran's family dated after the most recent VA examination.  The Board also notes that the Veteran was last examined for his PTSD in May 2009, over three and a half years ago.  As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Here, the Board notes that, in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), the Court found that, if the evidence demonstrates that the Veteran's symptoms result in occupational and social impairment equivalent to what could be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating should be assigned.  The list of symptoms set forth in the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, was noted not to be exhaustive, but rather was to serve as an example to guide the Board.  Upon remand, therefore, the examiner should evaluate all of the Veteran's symptoms and make a determination as to his level of occupational and social impairment.

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disability.  Here, the Board notes that the Veteran has been treated at the VA.  Updated records from the VA should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's updated treatment records from the Memphis VA that are dated from September 2010 to present and associate them with the claims file.  


2.  After obtaining the above-referenced records, the RO should afford the Veteran a VA examination in order to assess the current severity of his PTSD. The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must note in the examination report that the claims file was in fact made available for review in conjunction with the examination.  

The examination report should include a description of the Veteran's symptoms, clinical findings and associated social and industrial impairment that has been and is attributed to his service-connected PTSD.  In providing the requested medical opinion, the examiner should provide medical findings in terms consistent with the current criteria for rating mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411, should assign a Global Assessment of Functioning score, and should explain the meaning of the numerical score assigned to the Veteran's PTSD.  The examiner should specifically comment on and list all of the Veteran's symptoms related to his service-connected PTSD, not just those set forth in the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, and make a determination as to his level of occupational and social impairment based on all of his symptoms.

All findings should be reported in detail accompanied by a complete rationale.  The examiner should ensure that all testing deemed necessary is accomplished to assess the appellant's employment history, educational background, and day-to-day functioning.  The examiner should also render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.  A complete rationale for all opinions expressed must be included in the examination report.  

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


